DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-20 filed on 8/29/2019 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/29/2019 and 10/1/2020 were filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-20  are rejected under 35 USC 103 as being unpatentable over Kambouris (US 2014/0377421 Al) in view of Loetzbeyer et al. (US2018/0020702 A1) and Ichikawa et al. (US2017/0332670A1).
Regarding claims 1,2,5, 6 (in part),7 and 8, Kambouris discloses producing a clarified juice by separating a juice stream into a clarified juice fraction and a solids rich fraction and separating the clarified juice fraction into a HMWN fraction and a HMWN depleted fraction  wherein (Examples 1 and 2, [0059]-[0066], claim 1).
Kambouris does not specifically disclose “reducing a molecular weight of sugars in a clarified juice to form reduced molecular weight sugars” in producing a sucrose-reduced fraction. However, the invention enables a reduced sugar product with glucose and fructose removed. Loetzbeyer discloses efficiently reducing a molecular weight of sucrose by bioconversion (hydrolysis) to glucose and fructose [0095], for further degradation to reduce a sugar content in a juice. As both Kambouris and Loetzbeyer Kambouris with a sucrose degradation step as disclosed in Loetzbeyer, optionally followed by selective separation of glucose and fructose (Kambouris Example 2) to obtain further reduction of sugars or selected sugars in a juice product with a reasonable expectation of success. 
Regarding claims 9-11 and 17-20, Kambouris discloses combining selected separated juice fractions to obtain juice beverages and nutrient rich water with targeted sugar and nutrient contents (examples 2-4). 
Regarding claims 6, 12-15, Ichikawa discloses alternative methods to reduce sugar content while producing healthful oligosaccharides by bioconverting sucrose which is contained in a fruit juice or vegetable juice into a fructooligosaccharide that is dietary fiber, while maintaining the flavor and juice liquid properties of the fruit juice or vegetable juice.
As Kambouris, Loetzbeyer and Ichikawa are all directed to reduced calorie juices, it would have been obvious to one of ordinary skill in the art to apply an alternative method of bioconverting sucrose to a healthful oligosaccharide in modified Kambouris, to produce reduced calorie juice products with added health benefits with a reasonable expectation of success.
Claims 1-20 are therefore prima facie obvious in view of the art.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793